DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-7 are currently pending and have been examined herein.

Specification
3.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is not a single paragraph and it recites “said”.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims recite correlations between spliceosome alterations and responsiveness to treatment with a PRMT5 inhibitor. These types of correlations are a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
The instant claims also recite abstract ideas. The claims are drawn to a method of “identifying” a patient that is likely to be responsive to treatment with a PRMT5 inhibitor. Neither the specification nor the claims set forth a limiting definition for “identifying”. The broadest reasonable interpretation of the identifying step is that it may be accomplished by a mental process. For example, one may “identify” a patient that is likely to be responsive by thinking about the presence or absence of a spliceosome alteration. Such “identifying” thereby encompasses processes that may be performed mentally and thus is an abstract idea.
 The claims recite a step of “evaluating” a biological sample from a patient for the presence of a spliceosome alteration. Neither the specification nor the claims set forth a limiting definition for “evaluating” and the claims do not set forth how this step is accomplished. The 
Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In the instant case, the claims do not recite any steps/elements in addition to the judicial exceptions.  Thus the claims do not provide an inventive step. 
It is noted that even if the “evaluating” step was considered to be a non-abstract step, it would not amount to significantly more because it is recited at such a high level of generality. Evaluating a sample for the presence of a spliceosome alteration merely instructs a scientist to use any technique for detecting nucleic acid alterations. The claim does not require the use of any particular non-conventional reagents. When recited at this high level of generality, there is no meaningful limitation that distinguishes this step from well understood, routine, and conventional activities engaged in by scientists prior to applicant’s invention and at the time the application was filed. 
Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 112(b)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1-7 it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method of identifying a patient that is likely to be responsive to treatment with a PRMT5 inhibitor, yet the method only requires an active process step of evaluating a biological sample from the patient for the presence of a spliceosome alteration. Thus it is not clear if applicant intends to cover only a method of evaluating a biological sample from the patient for the presence of a spliceosome alteration OR if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If it is the later, then it appears that the claims are incomplete, as they fail to provide any active steps that clearly accomplish the goal set forth by the preamble of the claims. Regarding the “wherein” clause Applicants are reminded that claim scope is not limited by claim language (such as wherein clauses) that suggests or makes optional but does not require steps to be performed. 
Claims 1-7 are indefinite over the recitation of the phrase “a spliceosome alteration”.  This phrase in considered indefinite because “a spliceosome alteration” is not clearly defined by 


Claim 7 is rejected for referring to specific chemical formulas in the specification (compound 2 or 80).  Applicants are reminded that where possible claims are to be complete in themselves.  Incorporation by reference to a specific chemical formula is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating the chemical formula into the claim. 


Claim Rejections - 35 USC § 112 1st paragraph
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
7.	Claims 1-2 and 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a Written Description rejection.
The claims are drawn to methods for identifying a patient that is likely to be responsive to treatment with a PRMT5 inhibitor.  The claims recite a step of evaluating a biological sample from the patient for the presence of a spliceosome alteration. The presence of a spliceosome alteration is correlated with a higher likelihood of being responsive to treatment with a PRMT5 inhibitor.  
The claims do not define the spliceosome alterations that are correlated with a higher likelihood of being responsive to treatment with a PRMT5 inhibitor in terms of sufficient relevant identifying characteristics. 
The HUGO Gene Nomenclature Committee (HGNC) reports 145 genes for the Major Spliceosome.  Thus the claims encompass alterations in at least 145 genes that are correlated with a higher likelihood of being responsive to treatment with a PRMT5 inhibitor in terms of sufficient relevant identifying characteristics. 
Claim 2 states that the spliceosome alteration comprises a mutation in a gene selected from U2AF1, RBM10, and KIAA1429.  The claims do not define the spliceosome alterations in U2AF1, RBM10, and KIAA1429 that are correlated with a higher likelihood of being responsive to treatment with a PRMT5 inhibitor in terms of sufficient relevant identifying characteristics.


    PNG
    media_image1.png
    56
    798
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    47
    818
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    56
    851
    media_image3.png
    Greyscale

It is relevant to note that dbSNP only contains single nucleotide polymorphisms- it does not include other types of mutations (i.e., deletions, insertions, translocations, inversions, etc.). Thus the claims potentially encompass a large genus of mutations in U2AF1, RBM10, and KIAA1429 that are correlated with a higher likelihood of being responsive to treatment with a PRMT5 inhibitor.
The specification (Example 2) teaches that cancer-specific splicing events are known to initiate malignancy and also contribute to disease progression. So far, two proteins involved in splicing, U2AF1 and RBM10, have been described to be miss-regulated in NSCLC. The specification teaches that U2AF1, a well characterized splicing factor, harbors a gain-of-function hot-spot mutation (S34F) in 3-8% of NSCLC patients. Recently, the RNA binding protein RBM10, also crucial for the assembly of the spliceosome, has been classified as a tumor suppressor that is inactivated by loss-of-function mutations, predominantly in NSCLC patients (~8%) with a smoking history. The specification teaches that Sm proteins, crucial for spliceosome assembly, have been described as direct substrates of PRMT5 and therefore, PRMT5 function has been linked to modulate spliceosome activity. The specification teaches that since the S34F gain-of-function mutation in U2AF1 has been confirmed as oncogenic, a 
The specification (para 0045) further teaches that in a preferred embodiment, the spliceosome alteration comprises a mutation in a gene selected from the group consisting of U2AF1, RBM10 and KIAA1429. In a specific embodiment, the gene is U2AF1 and the mutation is S34F. In another specific embodiment, the gene is RBM10 and the mutation is selected from the group consisting of I696fs, I348N, G840fs. In yet another specific embodiment, the gene is KIAA1429 and the mutation is selected from the group consisting of L837V, F1260L, D251if, T1333M, V1548L, G397A and Q962E. Other spliceosome alterations may also indicate a higher likelihood of the patient to be responsive to treatment with a PRMT5 inhibitor.
The specification provides an actual reduction to practice and the complete structure of only one species within the scope of the claimed genus (S34F mutation of U2AF1). The specification further provides the complete structure of 3 mutations in the RBM10 gene and 7 mutations in the KIAA1429 gene.  The specification does not describe other members of the genus by structure, or by physical and/or chemical characteristics.  All members of the genus have the same function, i.e., they are associated with responsiveness to PRMT5 inhibitors, but no correlation between their unknown structure and this common function is disclosed. The question is whether one of skill in the art would be able to distinguish mutations in U2AF1, RBM10, KIAA1429, and other spliceosome genes that are associated with responsiveness to PRMT5 inhibitors from mutations in these genes that are not associated with responsiveness to PRMT5 inhibitors.

The nature of mutations is that they are variant structures, where the structure and function of one does not provide guidance to the structure and function of others.  The existence of mutations that are associated with responsiveness to PRMT5 inhibitors is unpredictable, and the structure of these mutations, if they exist, is also unpredictable. The description given is not adequate to allow one of skill in the art to distinguish members of the claimed genus from non-members of the claimed genus.  For these reasons, one of skill in the art would conclude that applicant was not in possession of the claimed genus. 


Claim Rejections - 35 USC § 112(a) - Enablement
8. 	Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the 
Nature of the Invention 
The claims are drawn to a method for identifying a patient that is likely to be responsive to treatment with a PRMT5 inhibitor.  The claims recite a step of evaluating a biological sample from the patient for the presence of a spliceosome alteration. The presence of a spliceosome alteration is correlated with a higher likelihood of being responsive to treatment with a PRMT5 inhibitor.  The nature of the invention requires a reliable correlation between spliceosome alterations and responsiveness to PRMT5 inhibitors.  
Scope of the Claims
The claims are drawn to methods for identifying a patient that is likely to be responsive to treatment with a PRMT5 inhibitor.  In view of the recitation of “patient” the claims broadly encompass both human and non-human patients being treated with PRMT5 inhibitors for any reason (i.e., NCSLC, diabetes, obesity, rheumatoid arthritis, SLE, ovarian cancer, sickle cell disease, etc.).  Only claim 6 is limited to a method wherein the patient has NSCLC. In view of the recitation of “PRMT5” inhibitors the claims broadly encompass any organic or inorganic compound, including any small molecule, antibody, antisense RNA, siRNA, shRNA, miRNA, ribozyme, gene therapy, aptamer or enzyme that alters the expression of PRMT5. Only claim 2 is limited to a method wherein the PRMT5 inhibitor is compound 2 or 80. 
The claims recite a step of evaluating a biological sample from the patient for the presence of a spliceosome alteration. The presence of a spliceosome alteration is correlated with a higher likelihood of being responsive to treatment with a PRMT5 inhibitor.  

The HUGO Gene Nomenclature Committee (HGNC) reports 145 genes for the Major Spliceosome.  Thus the claims encompass alterations in at least 145 genes that are correlated with a higher likelihood of being responsive to treatment with a PRMT5 inhibitor in terms of sufficient relevant identifying characteristics. 
Claim 2 states that the spliceosome alteration comprises a mutation in a gene selected from U2AF1, RBM10, and KIAA1429.  The claims do not define the spliceosome alterations in U2AF1, RBM10, and KIAA1429 that are correlated with a higher likelihood of being responsive to treatment with a PRMT5 inhibitor in terms of sufficient relevant identifying characteristics.
NCBI’s dbSNP database discloses that there are greater than 3138 SNPs in the U2AF1 gene region, greater than 6566 SNPs in the RBM10 gene region, and greater than 15583 SNPs in the KIAA1429 gene region. 

    PNG
    media_image1.png
    56
    798
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    47
    818
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    56
    851
    media_image3.png
    Greyscale

It is relevant to note that dbSNP only contains single nucleotide polymorphisms- it does not include other types of mutations (i.e., deletions, insertions, translocations, inversions, etc.). Thus the claims potentially encompass a large genus of mutations in U2AF1, RBM10, and KIAA1429 that are correlated with a higher likelihood of being responsive to treatment with a PRMT5 inhibitor.

Claim 4 states that the mutation is I696fs, I348N, or G840fs in RMB10. 
Claim 5 states that the mutation is L837V, F1260L, D251if, T1333M, V1548L, G397A or Q962E in KIAA1429.
Teachings in the Specification and Examples
The specification (Example 2) teaches that cancer-specific splicing events are known to initiate malignancy and also contribute to disease progression. So far, two proteins involved in splicing, U2AF1 and RBM10, have been described to be miss-regulated in NSCLC. The specification teaches that U2AF1, a well characterized splicing factor, harbors a gain-of-function hot-spot mutation (S34F) in 3-8% of NSCLC patients. Recently, the RNA binding protein RBM10, also crucial for the assembly of the spliceosome, has been classified as a tumor suppressor that is inactivated by loss-of-function mutations, predominantly in NSCLC patients (~8%) with a smoking history. The specification teaches that Sm proteins, crucial for spliceosome assembly, have been described as direct substrates of PRMT5 and therefore, PRMT5 function has been linked to modulate spliceosome activity. The specification teaches that since the S34F gain-of-function mutation in U2AF1 has been confirmed as oncogenic, a small panel of all commercial available NSCLC cell lines, harboring the S34F mutation, was assembled to analyze the potential synthetic lethal relation between U2AF1-S34F and PRMT5 inhibition. All (three out of three) NSCLC cells that harbor this hot-spot mutation are proliferation sensitive to the PRMT5 inhibitor compound 2 (See results in Table 3). 
The specification (para 0045) further teaches that in a preferred embodiment, the spliceosome alteration comprises a mutation in a gene selected from the group consisting of 
State of the Art and the Unpredictability of the Art
The state of the art is that associations between mutations and response to treatment are unpredictable. For example, Evans (Science 1999 Vol 286 pages 487-491) teaches that genetic polymorphisms in drug metabolizing enzymes, transporters, receptors, and other drug targets have been linked to inter-individual differences in the efficacy and toxicity of many medications (abstract). While Evans teaches that polymorphisms contribute to the observed variability in treatment efficacy, there are other factors which must also be considered such as the pathogenesis and severity of the disease being treated, drug interactions, the individuals age, nutritional status, renal and liver function, and concomitant illness (page 487, col 1). Further Evans teaches that the overall pharmacologic effects of medications are typically not monogenetic traits; rather they are determined by the interplay of several genes encoding proteins involved in multiple pathways of drug metabolism, disposition, and effects (page 487, col 3). 
The claims require detecting alterations in spliceosome genes, and particularly U2AF1, RBM10, and KIAA1429 that are correlated with responsiveness to PRMT5 inhibitors. The claims encompass alterations in at least 145 genes that are correlated with responsiveness to 
 The claims encompass ANY PRMT5 inhibitor.  The claims do not define the PRMT5 inhibitor in terms of structure. The claims broadly encompass any organic or inorganic compound, including any small molecule, antibody, antisense RNA, siRNA, shRNA, miRNA, ribozyme, gene therapy, aptamer or enzyme that inhibits PRMT5.  The specification discloses reference which teach inhibitors of PRMT5.  The specification (Examples 2) teaches that all (three out of three) NSCLC cells that harbor the S34F mutation in U2AF1 are proliferation sensitive to the PRMT5 inhibitor compound 2 (See results in Table 3). Based on the limited teachings in the specification it would require undue experimentation to identify a representative 
The claims are drawn to methods for identifying a patient that is likely to be responsive to treatment with a PRMT5 inhibitor, wherein the PRMT5 inhibitor is being used to treat any disease/condition (i.e., NCSLC, diabetes, obesity, rheumatoid arthritis, SLE, ovarian cancer, sickle cell disease, etc.). However a review of the prior art indicates that using PRMT5 inhibitors to treat ANY disease is unpredictable.  The post filing date art of Li (Expert Opinion on Therapeutic Patents 2019 Vol 29 No 2 pages 97-114) teaches that three PRMT inhibitors have been currently reported in clinical trials (https://www.clinicaltrials.gov/), including PRMT5 inhibitor GSK3326595 and JNJ-64619178 as well as PRMT1 inhibitor GSK3368715 (Figure 7). Currently, PRMT5 inhibitor GSK3326595 is on phase 1 clinical trial to conduct a dose escalation study assessing its safety, pharmacokinetics (PK), pharmacodynamics (PD), and preliminary clinical activity in subjects with advanced or recurrent solid tumors and nonHodgkin’s lymphoma. On another phase 2 clinical trial, GSK3326595 is tested as an oral treatment for human subjects with relapsed and refractory myelodysplastic syndrome (MDS), chronic myelomonocytic leukemia (CMML), and hyper proliferative acute myeloid leukemia (AML). In addition, another PRMT5 inhibitor JNJ-64619178 is also on phase 1 clinical trial to identify the maximum-tolerated dose (MTD) in subjects with relapsed/refractory B cell non-Hodgkin lymphoma (NHL) or advanced solid tumors (page 111, col 2). Based on the post filing date art, it 
In the instant case it is highly unpredictable as to whether the results obtained in the 3 NSCLC cell lines could be extrapolated to human and non-human subjects with NSCLC. The prior art teaches that with regard to the correlation between cancer cell lines and primary tumor tissue, relationships are highly unpredictable. The prior art of Dermer (Biotechnology 1994 Vol 12 page 320) teaches that cell lines are a poor representation of malignancy because they have survived crisis and have adapted an immortal life in culture, and thus have been enabled to survive in an artificial environment. Dermer states that "the petri dish cancer is really a poor representation of malignancy, with characteristics profoundly different from the human disease." Thus, it is highly unpredictable whether or not the S34F mutation in U2AF1 mutation observed in NSCLC cell lines that is associated with responsiveness to PRMT5 inhibitors will also be present in both human and non-human NSCLC patients and be associated with responsiveness to PRMT5 inhibitors. Since applicants did not actually perform any testing on human or non-human subjects, the specification is incomplete to support the breadth of the claims. 
 Quantity of Experimentation: 
Extensive experimentation would be required to determine the particular mutations that are present in spliceosome genes and particularly U2AF1, RMB10, and KIAA1429 which are correlated with responsiveness to a representative number of different PRMT5 inhibitors. Additional extensive experimentation would be required to determine if the mutations occur in a representative number of human and non-human subjects with a representative number of different disease/conditions. 

Applicant’s attention is directed to Wyeth v. Abbott Laboratories 107 USPQ2d 1273, 1275, 1276 (Fed. Cir. June 2013) wherein it is stated that “Claims are not enabled when, at the effective filing date of the patent, one of ordinary skill in the art could not practice their full scope without undue experimentation. MagSil Corp. v. Hitachi Global Storage Techs., Inc., 687 F.3d 1377, 1380-81 [103 USPQ2d 1769] (Fed. Cir. 2012).” Therein, it was held that even routine experimentation may be undue when it is extensive and the results are unpredictable.
Case law has established that '(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.'" In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that '(t)he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art".  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genetech Inc. v Novo Nordisk 42 USPQ2d 1001 held that '(I)t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement". 
Further, as set forth in Rasmusson v. SmithKline Beecham Co., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art "would accept 
    "As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to "inventions consisting of of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the "inventor" would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis." 
Conclusions: 
 Herein, although the level of skill in the art is high, given the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed. 

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




11.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graubert (Nature Genetics Vol 44 No 1 January 2012 pages 53-59).
Graubert teaches that they used whole genome sequencing to perform an unbiased comprehensive screen to discover the somatic mutations in a sample from an individual with secondary acute myeloid leukemia (sAML) and genotyped the loci containing these mutations in a matched myelodysplastic syndrome (MDS) sample.   Here we show that a missense mutation affecting the serine at codon 34 (Ser34) in U2AF1 was recurrently present in 13 out of 150 (8.7%) subjects with de novo MDS, and we found suggestive evidence of an increased risk of progression to sAML associated with this mutation (abstract, Fig 1A). As such Graubert teaches evaluating a biological sample from a patient for the presence of a spliceosome alteration, wherein the spliceosome alteration is the S34F mutation in U2AF1. While Graubert teaches the claimed active process step, Graubert does not provide enablement for a method of identifying a patient that is likely to be responsive to treatment with a PRMT5 inhibitor.  Particularly Graubert does not teach a correlation between the presence of the S34F mutation and a higher likelihood . 

12.	Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiong (Progress in Chemistry Vol 25 No 9 Sept 2013 pages 1517-1525).
Xiong teaches that NSCLC consists of three subtypes: adenocarcinoma, squamous cell carcinoma, and large cell carcinoma.  Xiong teaches two comprehensive genome sequencing studies of lung adenocarcinoma have been completed.  They identified 11 new lung ADC driver genes including U2AF1 and RBM10. The p.S34F mutation in U2AF1 was seen in four of five U2AF1 mutant cases, and this is the exact mutation reported in myelodysplastic syndrome (MDS). RBM10 was frequently mutated (12/183 cases; 7%) and subject to recurrent loss of function due to nonsense, frameshift, or splice-site mutations which were present in 7 of 12 RBM10 mutated cases. Similar to U2AF1, RBM10 is an RNA-binding protein that is highly expressed in lung ADC cell lines. Their mutations co-occurred with those in known lung ADC oncogenes such as KRAS, EGFR, and PIK3CA, suggesting that U2AF1 and RBM10 may confer tumorigenic capability (page 1518 col 1 to 1519 col 1). As such Xiong teaches evaluating a 


Conclusion
13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/Primary Examiner, Art Unit 1634